Name: Commission Regulation (EEC) No 1669/85 of 19 June 1985 on the supply of common wheat flour to Sudan as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 6. 85 Official Journal of the European Communities No L 160/31 COMMISSION REGULATION (EEC) No 1669/85 of 19 June 1985 on the supply of common wheat flour to Sudan as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 6 May 1985 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (') ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . ( «) OJ No 106, 30 . 10 . 1962, p. 2553/62. f) OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 160/32 Official Journal of the European Communities 20. 6. 85 ANNEX 1 . Programme : 1985 2. Recipient : Sudan 3 . Place or country of destination : Sudan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 5 840 tonnes (8 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3 , NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180,- including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags  jute sacks 400 g, lined with polypropylene sacks, of 110 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kilograms  marking on the bags (in letters at least 5 cm high) : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE SUDAN / PORT SUDAN' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Port Sudan 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 2 July 1985 16. Shipment period : 8 to 31 July 1985 17. Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the, successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Sudan, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels .